United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                                                                June 2, 2003

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk



                             No. 02-21346
                           Summary Calendar




                  In The Matter of:   JIMMY W. JONES,

                                         Debtor



     RALPH O’HARA DOUGLAS, SR.,

                                         Appellant.

            ______________________________________________

         Appeal from the United States District Court for the
                  Southern District of Texas, Houston
                              H-01-CV-2703
            ______________________________________________


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ralph O’Hara Douglas, Sr. (Douglas) appeals from orders of the

bankruptcy court granting Jimmy Wayne Jones a default judgment in

an adversary proceeding against Douglas and a separate order

denying Douglas’s motion to set aside the default judgment issued

by the bankruptcy court. Douglas properly appealed these orders to


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the district court which affirmed the bankruptcy court.

      Our review of the record convinces us that the bankruptcy

court did not err in granting the default judgment against Douglas

as he did not timely file an answer to the adversary proceeding.

Nor did the bankruptcy court err in refusing to set aside the

default judgment as Douglas failed to show good cause sufficient to

warrant setting aside the default judgment.               Nor do we find merit

in Douglas’s claim that Jones committed fraud upon the court.                   We

affirm the orders and judgment of the bankruptcy court essentially

for   the   reasons   set   forth   in       the   district   court’s   order   of

September 26, 2002, affirming the bankruptcy court.                The judgment

of the bankruptcy court is AFFIRMED.




                                         2